Citation Nr: 0843050	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-40 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1949 to 
September 1951, including combat service in Korea.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which increased the veteran's disability rating 
for PTSD (formerly evaluated as anxiety reaction) from 10 
percent to 30 percent, effective January 31, 2005. 


FINDING OF FACT

The veteran's PTSD is manifested by feelings of depression 
and anxiety, nightmares two to three times a week, and 
difficulty sleeping.


CONCLUSION OF LAW

The criteria for an evaluation of in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in February 2005 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  The February 2005 
letter, however, did not describe the particular rating 
criteria used in evaluating PTSD.  Although the veteran has 
not raised any notice issues, the failure to provide 
complete, timely notice to the veteran raises a presumption 
of prejudice, which VA is required to rebut.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original February 2005 letter.  First, in a November 2005 
statement of the case, the veteran was notified that 
disabilities are rated on the basis of diagnostic codes and 
was told of the need to present evidence to meet the rating 
criteria.  The statement of the case also provided him with 
the specific rating criteria and rating schedule for PTSD.  
Thus, the deficiencies in the February 2005 letter were cured 
before transferring the appeal to the Board in December 2005.  

Additionally, the veteran's statements reflect that he had 
actual knowledge of the evidence necessary for an increased 
rating for PTSD.  In his June 2005 notice of disagreement, 
the veteran discussed how his PTSD impaired him at work and 
caused him to have nightmares, flashbacks, feelings of 
anxiety and depression, and to continually rely on medication 
to control his symptoms, demonstrating his understanding of 
the rating criteria for PTSD.  As such, the Board finds that 
he had actual knowledge of the particular rating criteria 
used in evaluating his disability and of what evidence was 
necessary for an increased rating, and therefore was not 
prejudiced by any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and provided him with a VA 
examination.  There is no indication from the claims file 
that the veteran has sought private treatment for his PTSD, 
and accordingly, no such records could be obtained.  The duty 
to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Entitlement to a Higher Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2008).  Otherwise, the 
lower rating will be assigned.  Id.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for 
different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2008).  In its evaluation, the Board considers all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

The veteran was initially granted service connection for an 
anxiety reaction in a January 1952 rating decision and was 
assigned a 10 percent rating, effective on September 18, 
1951, the date his claim was received.  The veteran submitted 
a claim for service connection for PTSD and for an increased 
rating for his "neurosis" in January 2005, contending that 
his symptomatology was worse than it was currently rated.  In 
a March 2005 rating decision, the RO re-characterized the 
veteran's psychiatric disability as PTSD and increased his 
rating assignment to 30 percent disabling.  The veteran 
disagrees with this rating assignment contends that a higher 
rating is warranted.  

The criteria for evaluating PTSD are found at 38 C.F.R. 
4.130, DC 9411 (2008).  A 30 percent evaluation is assigned 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
depressed mood; anxiety and suspiciousness; weekly panic 
attacks; chronic sleep impairment; and mild memory loss, such 
as forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; 
nearly continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130 
(2008).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2008).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2008).

The evidence of record, including a VA examination report and 
VA treatment records, indicates that the veteran's PTSD 
symptomatology has not increased in severity such that a 
rating in excess of 30 percent is warranted.  

The veteran began seeking VA treatment for his PTSD in August 
2004, when he reported problems with anxiety, difficulty 
sleeping, and feelings of worthlessness and helplessness.  
The veteran stated that he had recently begun dreaming about 
his time in Korea more frequently, 4 to 5 times a month 
rather than once a month as before, and would wake up 
sweating.  The veteran also reported that he thought it was 
time for him to retire.  He denied suicidal or homicidal 
ideation, audiovisual hallucinations, and anhedonia.  The 
doctor diagnosed him with an anxiety disorder, not otherwise 
specified, and assigned him a GAF score of 65.  

At a PTSD screening in September 2004, the veteran reported 
having more frequent nightmares about his combat experience, 
waking up frequently during the night in a heavy sweat, and 
feeling significant depression related to his work.  The 
doctor's impression was an adjustment disorder with mixed 
anxiety and depressed mood and provisional PTSD.  During 
individual treatment in October 2004, the veteran reported 
that he was continuing to have re-experiencing symptoms, 
including intrusive thoughts 3 to 4 times a week and 
nightmares 1 to 2 times a week, particularly regarding the 
day that he was wounded during service.  

The veteran began attending VA group therapy, which meets 
once a month, in September 2004.  Records from such sessions 
in March 2005 indicate that the veteran had some problems 
with re-experiencing and with irritability, particularly when 
dealing with customers as a driver for a car dealership.  His 
symptoms seemed to be improving after several months of these 
sessions, however, and in June 2005, he reported that his 
irritability had decreased since he had retired from work in 
May and had begun playing golf and working in his yard.  He 
also stated that he had reduced the frequency of his re-
experiencing symptoms by avoiding triggers, such as watching 
the news.  In July 2005, the veteran reported to the group 
that he had recently taken a trip with his wife, which was a 
gift from his daughter, and was starting to build a front 
porch on his home.  In his treatment records, he was 
frequently noted to be very supportive of others attending 
the sessions and participated well in group discussions.  
Finally, in October 2005, the veteran reported that he had 
been participating in Hurricane Katrina clean-up, was walking 
and exercising, and had adjusted well to his new medication 
under the care of his supportive wife.  

The veteran underwent a VA examination in March 2005, when he 
reported that since service he had been irritable, had 
problems with erratic sleep, had difficulty focusing because 
of his anxiety, and initially had difficulty staying with one 
job, working a number of different jobs from 1953 to 1977.  
He reported that he had begun working as a mechanic at a car 
dealership a year prior, and was now working 35 hours a week 
as a courtesy driver for the same company.  The veteran 
stated that he occasionally stayed home from work due to 
anxiety, but did not specify how frequently this occurred.  
The veteran reported that he was currently living with his 
wife, and that his daughter lived in a house nearby.  He 
further stated that his hobbies were playing golf by himself, 
going fishing, and watching television.  The veteran reported 
that he had been treated for insomnia and anxiety in the 
past, but had never been hospitalized for psychiatric 
problems.  

The examiner noted that the veteran's current symptoms 
included daily intrusive thoughts about his combat 
experience, feelings of depression and anxiety, combat-
related nightmares 2 to 3 times a week, persistent 
hypervigilance, avoidance of triggers, and feeling less 
social and harder to get along with than he had in the past.  
The examiner reported that, during the interview, the veteran 
was neatly and casually dressed, appeared anxious, had normal 
speech, was alert and oriented, had a worried and nervous 
mood, displayed no impairment of thought or communication, 
and did not appear to have any suicidal or violent ideation.
The examiner also noted that the veteran's affect was mildly 
anxious, his insight was fair, and his memory for recent and 
remote events was generally good, although he had some 
difficulty recalling specific instances from his combat 
experience.  He diagnosed the veteran with chronic PTSD due 
to exposure to war trauma in 1950 and assigned him a GAF 
score of 57, noting that he had a total of 5 GAF ratings in 
the past six months, all of which were 55.  The doctor also 
stated that the veteran's condition appeared to be gradually 
worsening over the past few years, probably as a result of 
repressive capability, such that he was having more symptoms 
than in years prior.  Although he was able to work steadily 
and could perform his activities of daily living without 
assistance, his PTSD was causing moderate social and 
industrial impairment, as indicated by his GAF score of 57.

After considering all the evidence of record, the Board finds 
that the overall disability picture for the veteran's PTSD 
most closely approximates a 30 percent rating.  The veteran 
appears to be moderately socially impaired, having 
demonstrated some irritability with his wife since he retired 
in May 2005 and some social isolation by participating in 
solitary hobbies such as golf, fishing, working in the yard, 
and watching television.  Despite some feelings of 
depression, worthlessness, hopelessness, anxiety, and desire 
to be alone, the veteran has maintained his marriage for 55 
years, maintains a relationship with his only daughter, and 
has bonded with other veterans through group therapy.  While 
the veteran does not appear to socialize regularly and did 
not like dealing with customers as an employee at a car 
dealership, there is no evidence that he is unable to 
interact with others and was noted to have been interactive 
and supportive of others during VA treatment. 

Additionally, although the veteran retired in May 2005, prior 
to that time, he had been working 35 hours a week for the 
same company for over a year.  He reported getting irritated 
with customers at work, however, there is no indication that 
he was in any way unreliable or unproductive, and is clearly 
capable of working, as evidenced by his most recent 
employment at a car dealership for over a year and his recent 
participation in activities such as volunteering for 
Hurricane Katrina clean-up and building a front porch on his 
house.   
 
While the veteran has mild to moderate symptoms, his total 
disability picture does not rise to the severity required for 
a 50 percent rating.  The veteran has consistently been 
assigned GAF scores of 55 to 65, indicative of only mild to 
moderate symptomatology.  Further, the record is absent for 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation or 
mood; or difficulty establishing and maintaining effective 
work and social relationships.  Although the veteran was 
noted to have a worried or nervous mood at his March 2005 VA 
examination, he was also reported to have normal speech and 
conversation, and more recently, during VA group therapy, was 
noted to be supportive of other participants and has 
participated well in discussions, speaking about his own 
activities and methods of coping.  Further, he does not 
appear to have difficulty with motivation, but rather has 
been motivated to participate in various productive 
activities such as volunteering to assist with Hurricane 
Katrina, working on his home and garden, and participating in 
monthly group therapy.  He is also capable of performing his 
activities of daily living without assistance.  Further, 
although he has had some difficulty recalling specifics of 
his combat experience in 1950, his memory for recent and 
remote events was reported to be good at his March 2005 VA 
examination.  The veteran also has no history of homicidal or 
suicidal ideation, and as noted above, does not have 
difficulty establishing and maintaining effective 
relationships.  Rather, despite some solitary behavior, he 
has maintained a marriage for 55 years, maintains a 
relationship with his only daughter, and appears to easily 
bond with fellow veterans.  Finally, although the veteran has 
recently retired, he maintained his last job for over a year, 
and was able to maintain various forms of employment prior to 
retirement.   

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent for PTSD at any time during the appellate period, and 
the claim is denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  
The veteran's claim for an increased rating is denied.

III. Extraschedular Consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's symptoms cause impairment in occupational and 
social functioning.  Such impairment is contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

A rating in excess of 30 percent for PTSD is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


